 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA TANNENBAUM,                                 No. 2:18-CV-2732-DMC
12                        Plaintiff,
13            v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                        Defendants.
17

18                  Plaintiff, who is proceeding pro se, brings this civil action under 42 U.S.C. § 1983.

19   For cases such as this, which are based on federal question jurisdiction, the federal venue statute

20   requires that the action be brought only in (1) a judicial district where any defendant resides, if all

21   defendants reside in the same State, (2) a judicial district in which a substantial part of the events

22   or omissions giving rise to the claim occurred, or a substantial part of property that is the subject

23   of the action is situated, or (3) a judicial district in which any defendant may be found, if there is

24   no district in which the action may otherwise be brought. See 28 U.S.C. § 1391(b). Here, a

25   substantial part of the claim(s) arose at Pelican Bay State Prison, located in Del Norte County,

26   which is within the boundaries of the United States District Court for the Northern District of

27   California. Therefore, the court finds that this action most appropriately proceeds in that district.

28   In the interest of justice, the court will transfer this case. See 28 U.S.C. § 1406(a).
                                                         1
 1                  Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the

 2   United States District Court for the Northern District of California.

 3

 4

 5   Dated: October 29, 2018
                                                            ____________________________________
 6                                                          DENNIS M. COTA
 7                                                          UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
